Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1157 Page 1 of 44




                           Attachment 4
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1158 Page 2 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 1
                                   No. 17-4148

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE TENTH CIRCUIT
                        ________________________________________________

                         UNITED STATES OF AMERICA
                                            Plaintiff - Appellant,
                                              v.
              KEMP & ASSOCIATES, INC. AND DANIEL J. MANNIX,
                                           Defendants - Appellees.
                        ________________________________________________

                   ON APPEAL FROM THE UNITED STATES
                DISTRICT COURT FOR THE DISTRICT OF UTAH
                             Honorable David Sam
                      District Court No. 2:16-cr-00403-DS
                        ________________________________________________



           REPLY BRIEF FOR THE UNITED STATES OF AMERICA

                        ________________________________________________

                                        MAKAN DELRAHIM
                                         Assistant Attorney General

                                        ANDREW C. FINCH
                                         Principal Deputy Assistant Attorney General

                                        MARVIN N. PRICE, JR.
                                         Acting Deputy Assistant Attorney General

  KALINA M. TULLEY                      KRISTEN C. LIMARZI
  ROBERT M. JACOBS                      JAMES J. FREDRICKS
  RUBEN MARTINEZ, JR.                   ADAM D. CHANDLER
  MOLLY A. KELLEY                       JONATHAN H. LASKEN
   Attorneys                              Attorneys
   U.S. Department of Justice             U.S. Department of Justice
   Antitrust Division                     Antitrust Division
                                          950 Pennsylvania Avenue, NW
                                          Room 3224
                                          Washington, DC 20530-0001
                                          202-305-7420
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1159 Page 3 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 2




                                   TABLE OF CONTENTS

  TABLE OF AUTHORITIES ..................................................................... iii

  INTRODUCTION ....................................................................................... 1

  ARGUMENT ............................................................................................... 2

      I. The Indictment Was Timely Because the Conspiracy Continued
         While the Conspirators Collected and Distributed Proceeds from
         Allocated Customers........................................................................ 2

      II. The District Court Erred in Dismissing the Per Se Charge........ 10

           A. The Defendants Are Wrong That Only “Certain” Naked
              Customer Allocation Agreements Are Unlawful Per Se ........ 11

           B. Defendants’ Factual Assertions Would Not Support an
              Ancillary Restraints Theory of Defense, and Even If They
              Offered an Adequate Factual Basis for the Theory, It Is for
              the Jury to Resolve at Trial ..................................................... 17

           C. The Rule of Lenity Does Not Apply......................................... 26

           D. 18 U.S.C. § 3731 Provides Appellate Jurisdiction To Review
              the Per Se Issue, and If Not, Mandamus Is Appropriate....... 28

  CONCLUSION ......................................................................................... 34

  CERTIFICATE OF COMPLIANCE ........................................................ 35

  CERTIFICATE OF DIGITAL SUBMISSION AND PRIVACY
  REDACTIONS .......................................................................................... 36

  CERTIFICATE OF SERVICE.................................................................. 37




                                                      ii
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1160 Page 4 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 3




                                TABLE OF AUTHORITIES

                                       FEDERAL CASES

  Arizona v. Maricopa Cnty. Med. Soc’y, 457 U.S. 332 (1982)................... 15

  Barber v. Thomas, 560 U.S. 474 (2010) ................................................... 27

  Bauman v. U.S. Dist. Court, 557 F.2d 650 (9th Cir. 1977) ..................... 33

  Broadcast Music, Inc. v. Columbia Broadcasting System, Inc.,
    441 U.S. 1 (1979) ............................................................................. 16, 17

  Callanan v. United States, 364 U.S. 587 (1961)........................................ 8

  Costello v. United States, 350 U.S. 359 (1956) ........................................ 23

  FTC v. Superior Court Trial Lawyers Ass’n,
   493 U.S. 411 (1990) ................................................................... 13, 16, 27

  Gabelli v. SEC, 568 U.S. 442 (2013) ........................................................ 10

  Gen. Leaseways, Inc. v. Nat’l Truck Leasing Ass’n,
    744 F.2d 588 (7th Cir. 1984) ................................................................. 16

  Hammes v. AAMCO Transmissions, Inc.,
   33 F.3d 774 (7th Cir. 1994) ............................................................. 13, 14

  In re United States, 578 F.3d 1195 (10th Cir. 2009) ......................... 32, 33

  In re Volkswagen of Am., Inc., 545 F.3d 304 (5th Cir. 2008) .................. 32

  Kokesh v. SEC, 137 S. Ct. 1635 (2017) .................................................... 10

  Law v. NCAA, 134 F.3d 1010 (10th Cir. 1998) ........................................ 17



                                                    iii
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1161 Page 5 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 4




  Leegin Creative Leather Prods., Inc. v. PSKS, Inc.,
    551 U.S. 877 (2007) ............................................................................... 15

  Lockhart v. United States, 136 S. Ct. 958 (2016) .................................... 27

  Nat’l Soc. Of Prof’l Engineers v. United States,
   435 U.S. 679 (1978) ............................................................................... 30

  NCAA v. Board of Regents of the University of Oklahoma,
   468 U.S. 85 (1984) ........................................................................... 16, 17

  Nw. Wholesale Stationers, Inc. v. Pac. Stationery & Printing Co.,
   472 U.S. 284 (1985) ......................................................................... 12, 13

  Palmer v. BRG of Georgia, Inc., 498 U.S. 46 (1990) ............................... 21

  Polk Bros., Inc. v. Forest City Enterprises, Inc.,
    776 F.2d 185 (7th Cir. 1985) ........................................................... 19, 20

  Polygram Holding, Inc. v. FTC, 416 F.3d 29 (D.C. Cir. 2005)................ 22

  Rothery Storage & Van Co. v. Atlas Van Lines, Inc.,
    792 F.2d 210 (D.C. Cir. 1986) ......................................................... 18, 20

  SCFC ILC, Inc. v. Visa USA, Inc., 36 F.3d 958 (10th Cir. 1994) ........... 19

  Skilling v. United States, 561 U.S. 358 (2010) ........................................ 28

  United States v. A-A-A Elec. Co., 788 F.2d 242 (4th Cir. 1986) ................ 3

  United States v. Andreas, 216 F.3d 645 (7th Cir. 2000) ......................... 12

  United States v. Bloom, 149 F.3d 649 (7th Cir. 1998) ............................ 28

  United States v. Davis, 766 F.2d 1452 (10th Cir. 1985)............................ 4

  United States v. Delatorre, 157 F.3d 1205 (10th Cir. 1998).................... 28
                                                    iv
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1162 Page 6 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 5




  United States v. Doherty, 867 F.2d 47 (1st Cir. 1989) .......................... 7, 8

  United States v. Dynalectric Co., 859 F.2d 1559 (11th Cir. 1988) ........ 4, 5

  United States v. Evans & Associates Construction Co.,
   839 F.2d 656 (10th Cir. 1988) ............................................................. 3, 9

  United States v. Flom, 558 F.2d 1179 (5th Cir. 1977) ............................ 13

  United States v. Great Western Sugar Co.,
   39 F.2d 152 (D. Neb. 1930) ..................................................................... 9

  United States v. Grimm, 738 F.3d 498 (2d Cir. 2013)........................... 7, 8

  United States v. Hall, 20 F.3d 1084 (10th Cir. 1994).............................. 25

  United States v. Hare, 618 F.2d 1085 (4th Cir. 1980) ........................... 6, 7

  United States v. Kissel, 218 U.S. 601 (1910) ........................................... 10

  United States v. Levasseur, 846 F.2d 786 (1st Cir. 1988) ................. 29, 30

  United States v. Mfrs.’ Ass’n of Relocatable Bldg. Indus.,
   462 F.2d 49 (9th Cir. 1972) ................................................................... 29

  United States v. Morgan, 748 F.3d 1024 (10th Cir. 2014) ................ 3, 4, 9

  United States v. McVeigh, 119 F.3d 806 (10th Cir. 1997)................. 30, 31

  United States v. Northern Improvement Co.,
   814 F.2d 540 (8th Cir. 1987) ........................................................... 4, 5, 6

  United States v. Pope, 613 F.3d 1255 (10th Cir. 2010) ............... 18, 24, 26

  United States v. Reicher, 983 F.2d 168 (10th Cir. 1992)............. 13, 14, 27

  United States v. Schneider, 594 F.3d 1219 (10th Cir. 2010) ............ 29, 31
                                                  v
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1163 Page 7 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 6




  United States v. Socony-Vacuum, 310 U.S. 150 (1940) ........................... 27

  United States v. Suntar Roofing, Inc.,
   897 F.2d 469 (10th Cir. 1990) ................................................... 11, 23, 27

  United States v. Todd, 446 F.3d 1062 (10th Cir. 2006) .................... 23, 24

  United States v. Welch, 327 F.3d 1081 (10th Cir. 2003) ......................... 24

  United States v. Wexler, 31 F.3d 117 (3d Cir. 1994) ............................... 33

  Will v. United States, 389 U.S. 90 (1967) ................................................ 31


                           FEDERAL STATUTES AND RULES

  18 U.S.C.:
    § 201(g) .................................................................................................... 6
    § 3282(a) ................................................................................................ 10
    § 3731 ............................................................................................... 11, 28

  28 U.S.C. § 2462........................................................................................ 10

  Fed. R. Civ. P. 56 ...................................................................................... 25




                                                         vi
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1164 Page 8 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 7



                             INTRODUCTION

     Defendants fail to grapple with the obvious: the conspiracy to

  suppress competition, as alleged, was for financial gain and was carried

  out by allocating customers and collecting and dividing the intended

  gain—the proceeds on the allocated customers’ contracts. Under

  controlling precedents, such a conspiracy (1) lasts as long as its

  members collect or divide those proceeds and (2) is per se

  unlawful. Defendants’ incorrect suggestion that the court below

  appropriately conducted a pre-trial factual inquiry subject to clear error

  review badly misunderstands the jury’s role as the ultimate finder of

  fact. Testing of the indictment’s allegations must await trial. And even

  if defendants’ specific factual assertions were taken as true, that would

  not undermine the conclusions that the conspiracy continued to

  January 2014, that the per se rule applies, and that the customer

  allocation was not ancillary to a productive joint venture.
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1165 Page 9 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 8




                                 ARGUMENT

  I.       The Indictment Was Timely Because the Conspiracy
           Continued While the Conspirators Collected and
           Distributed Proceeds from Allocated Customers

       Defendants’ arguments and the district court’s decision are based on

  two false premises: (1) the conspiracy ended if the defendants stopped

  allocating customers, and (2) the conspiracy’s goals did not include

  financial gain, Opp. 10, 24-25.1 Decisions in this circuit (and others)

  squarely hold that a conspiracy to eliminate competition for contracts,

  like the one charged here, continues as long as the conspirators receive

  and divide the scheme’s intended financial gain, the proceeds on the

  contracts. Defendants do not dispute that they received and divided

  those proceeds within five years of indictment, nor do they deny that

  the indictment alleged that the conspiracy continued to January 2014

  as it was furthered by that receipt and division. A18-A20. Accepting

  those allegations as true, the indictment is timely.

       1. The conspiracy did not end in 2008. Even if (as defendants claim)

  they stopped allocating customers in 2008, that does not mean the


      “Br.” refers to the government’s opening brief, and “Opp.” to
       1

  defendants’ answering brief.
                                       2
 Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1166 Page 10 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 9




  conspiracy came to an end. In United States v. Evans & Associates

  Construction Co., the conspirators agreed to rig bids for only one

  contract, and this Court held that the conspiracy did not end after that

  contract was awarded—when there were no further contracts to rig or

  competition to suppress—but instead continued while a conspirator

  received “any money” on the contract. 839 F.2d 656, 661 (10th Cir.

  1988); accord United States v. A-A-A Elec. Co., 788 F.2d 242, 244-45

  (4th Cir. 1986) (holding that “Sherman Act conspiracy [to rig bidding for

  single project] continues through the time of illegal payoffs and receipt

  of payments”).

     Moreover, the conspiratorial agreement included splitting the

  proceeds from allocated customers, and defendants and their co-

  conspirators continued to abide by that crucial aspect of the agreement

  as they made payoffs to one another. The payoffs were a fundamental

  element of the scheme—the consideration underlying the agreement not

  to compete—and the means by which they shared the conspiracy’s ill-

  gotten gains. See A19 (¶¶ 11(b)-(c)). As this Court observed in United

  States v. Morgan, “[i]t is well settled that the distribution of the

  proceeds of a conspiracy is an act occurring during the pendency of the
                                       3
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1167 Page 11 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 10




  conspiracy.” 748 F.3d 1024, 1036-37 (10th Cir. 2014) (quoting United

  States v. Davis, 766 F.2d 1452, 1458 (10th Cir. 1985), and collecting

  cases).

      Morgan confirms the obvious intuition that obtaining a ransom

  payment and dividing it among co-conspirators both further the

  objectives of a kidnapping conspiracy. Id. Completing the abduction

  does not somehow terminate the conspiracy, and the process of dividing

  up the scheme’s proceeds is “actual conduct in furtherance of it,” not the

  mere “results of a conspiracy,” A141. The same is true when companies

  realize and distribute the value derived from a conspiracy to suppress

  competition. In Morgan, the Court specifically rejected an attempt to

  distinguish a kidnapping conspiracy from United States v. Dynalectric

  Co., 859 F.2d 1559 (11th Cir. 1988), an antitrust conspiracy to suppress

  competition for contracts, because Dynalectric “can reasonably stand for

  the proposition that the conspiracy does not end until all the money has

  been distributed.” Morgan, 748 F.3d at 1037 n.15. Similarly, United

  States v. Northern Improvement Co. likened the payments on contracts

  in an antitrust case to ransom payments in a kidnapping case. 814

  F.2d 540, 542 (8th Cir. 1987).
                                       4
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1168 Page 12 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 11




      2. Financial gain was a goal of the conspiracy. Defendants cannot

  plausibly deny that the goals of the charged conspiracy included

  financial gain, Opp. 24-25. It is “inconceivable . . . that anybody would

  attempt to restrain trade without also having the further goal of

  financial self-enrichment by virtue of the restraint of trade.”

  Dynalectric, 859 F.2d at 1568. That is why the courts of appeals,

  including this Court in Evans, recognize that a charged conspiracy to

  restrain trade by suppressing or eliminating competition for contracts

  continues until a conspirator accepts the last payment on the contract.

  Br. 15-16 & n.3.

      In Northern Improvement, for example, the defendants were charged

  with entering into a “bid-rigging agreement with the expectation that

  [the agreed upon] low bidder would be awarded the project and paid” for

  its work, and with “receiving and accepting * * * payments for work

  performed.” 814 F.2d at 542. “As indictments are to be read in a

  common sense, nontechnical manner,” the Eighth Circuit did “not doubt

  that this indictment [was] broad enough to encompass the event—

  receipt of payment—on which the government relie[d] to bring the

  defendants’ activities within the statute of limitations.” Id. The
                                       5
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1169 Page 13 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 12




  conspiracy’s purpose “was not merely to restrain competition for the

  satisfaction of violating the Sherman Act,” because “[c]ommon sense

  tells us that the conspirators’ purpose was to reap the benefit of the

  conspiracy.” Id.

      The same is true here. See Br. 19-22 & nn.4-7. The “trade and

  commerce” allegedly restrained consists of the transactions between the

  conspirators (including defendants) and the allocated customers,

  including payments the conspirators received and divided up within the

  limitations period. A18-A20 (¶¶ 9, 11(i), 12).

      Defendants all but ignore Evans and other directly on-point cases

  and instead rely primarily on three cases that do not support the

  decision below. None involved prosecutions for violating the antitrust

  laws (despite defendants’ contrary assertions, Opp. 2, 22). United

  States v. Hare is not even a conspiracy case. 618 F.2d 1085 (4th Cir.

  1980). There, the defendant was charged under 18 U.S.C. § 201(g),

  which prohibits the receipt of anything of value by an official for an

  official act. Id. at 1086. The thing of value the defendant allegedly

  received was a favorable loan, but not smaller loan repayments or

  forbearance from legal action after default. Id. at 1087. Consequently,
                                       6
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1170 Page 14 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 13




  the prosecution could not rely on the defendant’s receipt of those other

  things to show the offense continued (and the court expressly limited its

  holding to the facts alleged in the indictment). Id. Hare sheds no light

  on whether a conspiracy to suppress competition for contracts (as

  alleged here) continues as long as the conspirators collect the contracts’

  proceeds and share a portion as payoffs for not competing.

      The other cases actually support the government. They indicate

  that the division and distribution of ill-gotten gains between defendants

  and their co-conspirators, as alleged here, continue a conspiracy

  because such payoffs reflect concerted activity and thus extend a

  conspiracy for statute-of-limitations purposes. See Br. 25-26 & n.10. In

  United States v. Grimm, which involved fraud conspiracies, the court

  recognized that A-A-A Electric was consistent with its approach because

  it involved “continued concerted action,” i.e., “payoffs to co-conspirators

  [that] continued after award of contract.” 738 F.3d 498, 504 n.6 (2d Cir.

  2013).

      Likewise, in United States v. Doherty, which involved conspiracies to

  obtain and distribute advance copies of police exams, the court held that

  payoffs from one conspirator to another, years after the exams were
                                       7
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1171 Page 15 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 14




  obtained and distributed, demonstrated that the conspiracy continued

  for limitations purposes. 867 F.2d 47, 61-62 (1st Cir. 1989). It rejected

  the limitations defense for those convicted of conspiracy counts alleging

  that one conspirator agreed to provide the exams “in return for services

  and favors” because, while the theft and distribution of the exams

  occurred outside the limitations period, the favors and services occurred

  inside it. Id. at 62. Based on these payoffs, the court rejected the

  conclusion that higher “salary payments took place after all other, joint

  activities had ceased, i.e., after all special conspiracy-associated dangers

  had dissipated.” Id.

      Defendants’ only response is to mischaracterize the “societal danger”

  as the suppression of competition. Opp. 25. But, as the courts made

  clear, the special societal danger of conspiracy is not found in a

  particular conspiracy’s object, but rather arises from the “collective”

  nature of “criminal agreement,” which is a matter of special concern

  because “group criminality” “presents greater threat to the public than

  individual criminality.” Doherty, 867 F.2d at 61 (citing Callanan v.

  United States, 364 U.S. 587, 593-94 (1961)); see Grimm, 738 F.3d at 504.

  Grimm and Doherty recognize that payoffs among conspirators are just
                                       8
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1172 Page 16 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 15




  this type of concerted action and thus that the conspiracies in A-A-A

  Electric and Doherty continued even though the competition for the

  contract had already been suppressed (A-A-A Electric) and the exams

  stolen and distributed (Doherty). If Grimm and Doherty were

  interpreted to mean that a conspiracy to suppress competition for

  contracts ends before the “distribution of the proceeds of a conspiracy” is

  complete, Morgan, 738 F.3d at 1036-37, or before a conspirator accepts

  “the last payment on the contract” with “no division of [any] payments

  among the conspirators,” Evans, 839 F.2d at 661, they would conflict

  with this Court’s precedents.

      Defendants’ reliance on United States v. Great Western Sugar Co., 39

  F.2d 152, 153 (D. Neb. 1930), is also misplaced. There, a sugar refiner

  was charged with conspiring to exclude a rival by outbidding it on

  contracts to purchase sugar beets. The court dismissed the prosecution,

  concluding that the harm was complete when the manufacturer outbid

  its rival, and that the manufacturer’s subsequent beet purchase did not

  continue the conspiracy. Id. at 154. Unlike here, purchasing the beets

  did not result in the ill-gotten gain intended by the conspirators. Even



                                       9
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1173 Page 17 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 16




  if Great Western Sugar were on point, it cannot overrule Evans or

  Morgan.

        Lastly, defendants’ reliance on two SEC cases is also unavailing.

  Gabelli v. SEC merely held that statute of limitations applicable to the

  fraud claim, 28 U.S.C. § 2462, ran not from the discovery of the fraud

  (as the SEC urged) but from when the fraud occurred. 568 U.S. 442,

  447-50 (2013); cf. Kokesh v. SEC, 137 S. Ct. 1635, 1642 (2017) (applying

  Section 2462 to disgorgement claim). These cases do not support

  defendants’ claim of “arbitrariness,” Opp. 27. The government is not

  urging a discovery rule, but rather the well-established rule that the

  five-year limitations period under 18 U.S.C. § 3282(a) runs not from the

  first moment the conspiracy could be charged but from when the

  conspiracy ends. See United States v. Kissel, 218 U.S. 601, 607-08

  (1910).

  II.     The District Court Erred in Dismissing the Per Se Charge

        The indictment charges, and alleges facts supporting, a naked

  customer allocation agreement that is a per se violation of the Sherman

  Act. Defendants’ attempt to narrow the category of per se unlawful

  customer allocation agreements is contrary to precedent and would
                                       10
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1174 Page 18 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 17




  undermine the per se rule. Although defendants argue that their

  agreement is merely ancillary to a legitimate collaboration, their

  proffered facts—even if true—fail to establish an ancillary restraint. In

  any event, it was error for the district court to look beyond the

  indictment to evaluate such an argument. Because the district court

  dismissed a substantive theory of a Sherman Act violation, this Court

  has jurisdiction under 18 U.S.C. § 3731. Should the Court conclude it

  lacks appellate jurisdiction, mandamus is appropriate to correct the

  patently erroneous decision.

     A. The Defendants Are Wrong That Only “Certain” Naked
        Customer Allocation Agreements Are Unlawful Per Se

      Defendants concede that one category of per se unlawful agreements

  are customer allocation agreements. Opp. 42 (citing United States v.

  Suntar Roofing, Inc., 897 F.2d 469, 473 (10th Cir. 1990)). Contrary to

  defendants’ argument, the indictment here did not invoke a label, but

  instead described in substance a customer allocation agreement

  between competitors, Br. 31-32.

      Tellingly, defendants identify no deficiency in the indictment that

  renders it insufficient to allege a customer allocation. Instead,


                                       11
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1175 Page 19 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 18




  defendants make the baseless assertion that only “certain forms” of

  customer allocations are per se unlawful. Opp. 42. But the category of

  per se unlawful customer allocations is not narrowly confined to

  agreements in which “competitors agree to cede away some defined, pre-

  existing segment of each other’s customers,” Opp. 42. Defendants cite

  no case asserting this limitation, nor do they argue that the rationale of

  the per se rule supports it. Rather, they contend that prior cases

  invoking the per se rule against customer allocations fit this narrow

  pattern. But that a particular “scheme did not fit precisely the

  characterization of a prototypical per se practice does not remove it

  from per se treatment.” United States v. Andreas, 216 F.3d 645, 667

  (7th Cir. 2000) (upholding Sherman Act conviction).

      If the law were otherwise, peculiar practices of many businesses—or

  minimal creativity by defendants—might take many conspiracies in

  restraint of trade outside the Sherman Act’s established per se

  categories. Such an approach would not only undermine the per se rule,

  which “permits categorical judgments with respect to certain business

  practices,” but would also impose the “‘significant costs’ in ‘business

  certainty and litigation efficiency’” that the per se rule avoids. Nw.
                                       12
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1176 Page 20 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 19




  Wholesale Stationers, Inc. v. Pac. Stationery & Printing Co., 472 U.S.

  284, 289-90 (1985); see FTC v. Superior Court Trial Lawyers Ass’n, 493

  U.S. 411, 433-34 (1990) (SCTLA).

      Defendants incorrectly argue that prior cases condemning customer

  allocations as per se illegal involved “repeat customers,” Opp. 42-43. No

  case imposes such a limit on the per se rule. As the government

  explained, Br. 31-32, the defendants in Hammes v. AAMCO

  Transmissions, Inc., 33 F.3d 774 (7th Cir. 1994), allocated only new

  customers, and there is no reason to think any of them would become

  repeat customers. Much the same was true in United States v. Flom,

  558 F.2d 1179 (5th Cir. 1977). Defendants unsuccessfully attempt to

  distinguish Flom because bids were used to effectuate the customer

  allocation, Opp. 44, but the courts treated the conduct as a customer

  allocation: the district court applied the rule that “a contract allocation

  scheme in interstate commerce is a per se violation of the Sherman

  Act,” and the Fifth Circuit rejected the defense argument that the

  indictment “failed to enunciate with specificity the contracts allocated.”

  558 F.2d at 1183. Similarly here, the allocation scheme was carried out

  by one conspirator submitting an offer while the other refrained from
                                       13
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1177 Page 21 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 20




  submitting an offer. A19 (¶ 11(g)). Cf. United States v. Reicher, 983

  F.2d 168, 170 (10th Cir. 1992) (defining bid rigging as an agreement

  among competitors pursuant to which offers are to be submitted to or

  withheld from a third party).

      Moreover, a customer allocation is just as destructive of competition

  whether or not there are repeat customers. In either instance, any

  allocated customer “faces a monopoly seller” and is deprived of the

  benefits of competition. Hammes, 33 F.3d at 782. This naked

  elimination of competition by agreement explains why “an out-and-out

  scheme of customer allocation [is] a per se violation.” Id.

      Defendants’ argument that a territorial allocation agreement would

  have eliminated competition more efficiently, Opp. 43, is dubious, Br.

  35, and irrelevant. The potential for an alternative cartel scheme—

  even if superior—cannot conceivably negate the per se illegality of the

  scheme actually undertaken. While defendants attempt to characterize

  their scheme narrowly—as being more “targeted” than a territorial

  allocation and governing “a very limited subset of estates,” Opp. 43—

  the indictment alleged that conspirators agreed to eliminate head-to-

  head price competition between them on every estate everywhere in the
                                       14
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1178 Page 22 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 21




  country where such competition would have existed. (In any event,

  there is no exception to the per se rule for “targeted” conspiracies, Br.

  35-36.)

      Defendants are also incorrect to assert that the “unusual manner of

  operation” of the heir location services industry somehow justified a

  departure from the per se rule. The Supreme Court has unambiguously

  rejected “the argument that the per se rule must be rejustified for every

  industry that has not been subject to significant antitrust litigation.”

  Arizona v. Maricopa Cnty. Med. Soc’y, 457 U.S. 332, 351 (1982); see Br.

  36-37. Indeed, the wide variety of industries in which defendants

  concede the per se rule has been applied to customer allocation

  agreements, Opp. 47, only underscores the categorical nature of the

  rule. Accepting the argument that the per se rule must be separately

  reestablished based on purportedly “unusual” circumstances in each

  industry “ignores the rationale for per se rules,” 457 U.S. at 351, and

  would destroy the rule’s nature, which “treat[s] categories of restraints

  as necessarily illegal [to] eliminate[] the need to study the

  reasonableness of an individual restraint.” Leegin Creative Leather

  Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 886 (2007).
                                       15
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1179 Page 23 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 22




      While the district court may have been “skeptic[al] that the

  economic impact of the Guidelines would be the same as it might have

  been in a more traditional industry,” Opp. 48, that skepticism is

  unfounded, Br. 37, 40-41. For good reason, the per se rule dispenses

  with any such considerations, reflecting the Supreme Court’s

  “longstanding judgment that the prohibited practices by their nature

  have a substantial potential for impact on competition.” SCTLA, 493

  U.S. at 433 (internal quotation marks omitted). “The per se rule would

  collapse if every claim of economies from restricting competition,

  however implausible, could be used to move a horizontal agreement not

  to compete from the per se to the Rule of Reason category.” Gen.

  Leaseways, Inc. v. Nat’l Truck Leasing Ass’n, 744 F.2d 588, 595 (7th Cir.

  1984).

      Defendants’ reliance on NCAA v. Board of Regents of the University

  of Oklahoma, 468 U.S. 85 (1984), and Broadcast Music, Inc. v.

  Columbia Broadcasting System, Inc., 441 U.S. 1 (1979), is entirely

  misplaced. In deciding not to apply the per se rule to NCAA policies

  concerning the broadcasting of college football, the Court explained that

  “what is critical is that this case involves an industry in which
                                       16
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1180 Page 24 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 23




  horizontal restraints on competition are essential if the product is to be

  available at all.” NCAA, 468 U.S. at 101 (emphasis added). Likewise,

  “the Supreme Court recognized in Broadcast Music . . . that certain

  products require horizontal restraints, including horizontal price-fixing,

  in order to exist at all.” Law v. NCAA, 134 F.3d 1010, 1017 (10th Cir.

  1998); see Broadcast Music, 441 U.S. at 20-22 (declining to apply per se

  rule to blanket music license that constituted a “different product” in

  light of “obvious necessity” to avoid thousands of individual license

  negotiations). Defendants make no similar claim regarding the conduct

  alleged in the indictment (nor could they), and the district court did not

  suggest any such rationale.

     B. Defendants’ Factual Assertions Would Not Support an
        Ancillary Restraints Theory of Defense, and Even If They
        Offered an Adequate Factual Basis for the Theory, It Is for
        the Jury to Resolve at Trial

      There is no merit to defendants’ argument that their customer

  allocation agreement was ancillary to a legitimate joint venture and

  must therefore be analyzed under the rule of reason. Nothing in

  defendants’ brief (or their arguments before the district court) supports

  application of the ancillary restraints doctrine, or even suggests that


                                       17
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1181 Page 25 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 24




  their allocation agreement is anything more than a naked horizontal

  agreement to eliminate competition. And the court erred in

  entertaining defendants’ claimed factual dispute before trial.

  Defendants may offer evidence at trial that their agreement was not a

  naked customer allocation, but rather ancillary to a legitimate

  collaboration, and the government will offer witness testimony that the

  agreement was not ancillary. If the jurors find that the government

  failed to prove the naked allocation, they will be obliged to acquit. By

  resolving that issue before trial, however, the district court “trespassed

  on territory reserved to the jury as the ultimate finder of fact in our

  criminal justice system.” United States v. Pope, 613 F.3d 1255, 1259

  (10th Cir. 2010).

      1. The ancillary restraints doctrine does not support the decision

  below. A restraint is ancillary—and thus falls outside the per se rule—

  when it is “subordinate and collateral to a separate, legitimate

  transaction.” Rothery Storage & Van Co. v. Atlas Van Lines, Inc., 792

  F.2d 210, 224 (D.C. Cir. 1986). To be “ancillary,” a restraint must serve

  “to make the main transaction more effective in accomplishing its

  purpose.” Id.
                                       18
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1182 Page 26 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 25




      Defendants fail to identify any “separate, legitimate transaction” to

  which the customer allocation was supposedly “subordinate and

  collateral.” As defendants describe the arrangement, “when one [party

  to the agreement] contacted an unsigned heir that was also contacted

  by the other [party to the agreement], the two companies split the case

  from that point forward.” Opp. 9. In other words, defendants

  collaborated with their competitors to eliminate competition whenever

  competition arose, but did not collaborate if there was no competition to

  eliminate. Based on defendants’ own description of their conduct, the

  customer allocation agreement was “the essential reason for the

  competitors’ cooperation” and not in any sense “merely ancillary to” the

  operation of a legitimate joint venture. SCFC ILC, Inc. v. Visa USA,

  Inc., 36 F.3d 958, 964 (10th Cir. 1994).

      Defendants refer to Polk Bros., Inc. v. Forest City Enterprises, Inc.,

  776 F.2d 185 (7th Cir. 1985), but that decision only illustrates the hole

  in their argument. In Polk Bros., a retailer of appliances and home

  furnishings and a retailer of building materials and lumber jointly built

  and operated a small shopping center where each had a store. 776 F.2d

  at 187. To make their venture work, the retailers agreed not to compete
                                       19
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1183 Page 27 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 26




  at these stores in each other’s core product lines. Id. The Seventh

  Circuit concluded that the product allocation agreement was

  “ancillary”—and thus subject to the rule of reason—because it was

  reasonably necessary to the larger productive endeavor of building the

  shopping center. Id. at 188-90.

      Defendants cannot legitimately claim any comparable collaboration.

  By their own admission, defendants did not collaborate in researching

  estates or identifying heirs. Each firm expended its own resources to

  identify an heir, and then—only when faced with competition—agreed

  to eliminate it. Although defendants argue that their arrangement

  enabled them to “integrate their efforts going forward, specifically in

  administering the probate process of the estate” at issue, Opp. 51

  (quoting A135), merely eliminating duplication as to that estate by, for

  example, hiring the same outside counsel to administer it, does not

  amount to a “separate, legitimate transaction.” Rothery Storage, 792

  F.2d at 224.

      Moreover, defendants’ allocation agreement was not reasonably

  necessary to achieve the goal of some larger endeavor, as Polk Bros.

  requires. Defendants concede that they did not eliminate “unnecessary
                                       20
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1184 Page 28 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 27




  duplication” on heirs they had not allocated. Opp. 52 (“[P]reviously

  signed heirs were not subject to the agreement.”). Nothing prevented

  the conspirators from competing on the merits for heirs and then hiring

  the same counsel or otherwise collaborating to administer the estate.

  Any elimination of administrative costs was, at most, subordinate and

  incidental to the agreement not to compete, not the other way around.

      Although defendants point to their sharing of revenue from the

  allocated estates as evidence of a larger collaboration, Opp. 43-44, the

  Supreme Court has made clear that the per se rule applies to an

  allocation scheme even if its participants share revenue. In Palmer v.

  BRG of Georgia, Inc., 498 U.S. 46 (1990), the leading provider of bar

  review courses agreed not to offer courses in Georgia, and BRG agreed

  not to offer courses outside Georgia. The Court acknowledged that BRG

  was granted an exclusive license to market the leading provider’s

  Bar/Bri materials in Georgia, for which it paid that provider $100 per

  enrollee plus a 40% share of revenue over $350, id. at 46-47, but this

  revenue sharing did not save the agreement from condemnation under

  the per se rule or prevent the Court from summarily reversing the

  Eleventh Circuit for failing to apply the per se rule. Id. at 49.
                                       21
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1185 Page 29 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 28




      Ultimately, what defendants characterize as revenue sharing is

  nothing more than a system of payoffs for their agreement not to

  compete. A cartel often generates additional profits for its members.

  That the conspirators shared those profits, or used them to generate

  more business, see Opp. 53, is no defense. “A restraint cannot be

  justified solely on the ground that it increases the profitability of the

  enterprise.” Polygram Holding, Inc. v. FTC, 416 F.3d 29, 38 (D.C. Cir.

  2005).

      2. Any possible ancillary restraints defense should await trial.

  Even assuming some evidence supports an ancillary restraints defense,

  that evidence should be presented at trial, not evaluated at the pretrial

  stage. The government charged defendants with engaging in a naked

  customer allocation with a competitor and must prove that naked

  agreement beyond a reasonable doubt at trial. Defendants may present

  evidence to the contrary, including evidence that the challenged

  agreement was ancillary to a legitimate joint venture. If the jury finds

  that the government failed to carry its burden, defendants will be

  acquitted. The Federal Rules of Criminal Procedure do not permit the

  district court to short-circuit this process.
                                       22
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1186 Page 30 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 29




      “An indictment . . . , if valid on its face, is enough to call for trial of

  the charge on the merits.” Costello v. United States, 350 U.S. 359, 363

  (1956). On “a motion to dismiss an indictment, the question is not

  whether the government has presented sufficient evidence to support

  the charge, but solely whether the allegations in the indictment, if true,

  are sufficient to establish a violation of the charged offense.” United

  States v. Todd, 446 F.3d 1062, 1068 (10th Cir. 2006). The indictment

  here charges defendants with entering into a naked agreement to

  allocate customers, which is a per se violation of Section 1 of the

  Sherman Act. Suntar Roofing, 897 F.2d at 473. The grand jury’s

  charge that defendants engaged in customer allocation was sufficient to

  call for a trial on the merits.

      Defendants cannot seriously contend that the indictment fails to

  describe an agreement to allocate customers, and they fail to identify

  any deficiency on the face of the indictment that could render it

  insufficient to allege such an agreement. Rather, they argue—based on

  their own version of the facts—that the alleged agreement “function[s]

  as a productive joint venture to which any customer allocation was

  ancillary.” Opp. 55. But “Rule 12 authorizes the district court to
                                         23
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1187 Page 31 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 30




  resolve before trial only those motions ‘that the court can determine

  without a trial of the general issue,’” which is “defined as ‘evidence

  relevant to the question of guilt or innocence.’” Pope, 613 F.3d at 1259.

  “If contested facts surrounding the commission of the offense would be

  of any assistance in determining the validity of the motion, Rule 12

  doesn’t authorize its disposition before trial.” Id.

      The district court exceeded its authority and resolved factual

  disputes going to guilt or innocence. As defendants concede, the court

  “looked beyond the government’s allegations . . . to examine the

  substance of” defendants’ conduct. Opp. 40. But pretrial, “the question

  is not whether the government has presented sufficient evidence to

  support the charge, but solely whether the allegations in the

  indictment, if true, are sufficient to establish a violation of the charged

  offense.” Todd, 446 F.3d at 1068. The court was “bound by the factual

  allegations contained within the four corners of the indictment.” United

  States v. Welch, 327 F.3d 1081, 1090 (10th Cir. 2003).

      Defendants cite several cases in which district courts considered

  defense proffers in ruling on the admissibility of certain defenses, Opp.

  58, but—contrary to defendants’ characterization—the decision below
                                       24
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1188 Page 32 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 31




  was not merely “a pretrial determination about the evidence and

  arguments” that will be permitted at trial. Id. It was an erroneous

  pretrial determination that defendants had not engaged in the per se

  unlawful agreement charged in the indictment.

      Defendants also incorrectly assert that the district court

  appropriately evaluated evidence outside the indictment because it was

  “essentially undisputed.” Id. (quoting United States v. Hall, 20 F.3d

  1084, 1087 (10th Cir. 1994)). But the government disputed defendants’

  contentions and objected to pretrial consideration of the defendants’

  purported evidence at every opportunity. A56-57, A97-98, A239, A250.

  While defendants argue that there was no dispute because the

  government did not “specifically dispute these facts or proffer any to the

  contrary,” Opp. 48 n.19, their suggestion that the government “was

  required to” proffer specific facts in response in order to demonstrate a

  “dispute,” id., would import the standard for summary judgment in civil

  cases—Fed. R. Civ. P. 56—into criminal pretrial procedure. There are

  no “summary judgment procedures” in criminal cases, Pope, 613 F.3d at

  1259-61, and defendants’ request for an “evidentiary hearing” on the

  merits of the government’s case is equally inappropriate, id. at 1260.
                                       25
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1189 Page 33 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 32




     Lastly, defendants suggest that forcing a court to test the sufficiency

  of an indictment alleging a per se violation based on the indictment’s

  allegations would mean that “the defense’s hands—and the Court’s—

  are tied.” Opp. 41. This remarkable suggestion fundamentally denies

  the jury’s role in deciding questions of guilt. It is juries—not courts—

  that are “charged with determining the general issue of a defendant’s

  guilt or innocence,” Pope, 613 F.3d at 1259, and the government does

  not dispute that defendants can present any relevant evidence to the

  jury, including any evidence that their agreement did not violate

  Section 1’s per se rule because it is an ancillary restraint. Defendants’

  argument that the court must be permitted to weigh evidence and

  determine their guilt in advance of trial lest the court’s hands be “tied,”

  Opp. 41, is contrary to the foundation of our criminal justice system—

  trial by jury.

     C. The Rule of Lenity Does Not Apply
     Defendants are wrong to claim that the rule of lenity “[m]ilitates

  [a]gainst” the per se rule when there is a “close” question whether the

  conduct violates the per se rule, Opp. 56. But even assuming it is a

  close factual question whether a defendant’s conduct violates a

                                       26
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1190 Page 34 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 33




  substantive rule of law (which it is not here, see supra pp. 10-26), lenity

  would not require application of a different substantive rule of law to

  that conduct. Rather, the “rule of lenity only applies if, after

  considering text, structure, history, and purpose, there remains a

  grievous ambiguity or uncertainty in the statute such that the Court

  must simply guess as to what Congress intended.” Barber v. Thomas,

  560 U.S. 474, 488 (2010) (citation and internal quotation marks

  omitted); see Lockhart v. United States, 136 S. Ct. 958, 968 (2016) (The

  “lenity principle” is used “to resolve ambiguity in favor of the defendant

  only ‘at the end of the process of construing what Congress has

  expressed’ when the ordinary canons of statutory construction have

  revealed no satisfactory construction.”). Section 1 of the Sherman Act

  presents no such ambiguity. Considering its text, structure, history,

  and purpose, courts have consistently construed Section 1 to

  categorically criminalize certain restraints, including agreements to fix

  prices, rig bids, and allocate customers. United States v. Socony-

  Vacuum, 310 U.S. 150, 218 (1940); Reicher, 983 F.2d at 171; Suntar

  Roofing, 897 F.2d at 473; see SCTLA, 493 U.S. at 432-33 (explaining



                                       27
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1191 Page 35 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 34




  that “per se rules are, of course, the product of judicial interpretations

  of the Sherman Act”).

      D. 18 U.S.C. § 3731 Provides Appellate Jurisdiction To Review
         the Per Se Issue, and If Not, Mandamus Is Appropriate

      1. Section 3731 provides appellate jurisdiction. Defendants’

  jurisdictional argument begins with the false premise that there

  continues to be a presumption against government appeals in criminal

  cases. Opp. 29. But that premise is a relic that has been “reverse[d].”

  United States v. Bloom, 149 F.3d 649, 652 (7th Cir. 1998), abrogated on

  other grounds, Skilling v. United States, 561 U.S. 358 (2010); see Br. 47-

  49. As this Court recognized in United States v. Delatorre, “[w]hile a

  presumption against Government appeals in criminal cases historically

  existed, today the Government may initiate an appeal if the

  Constitution permits and specific statutory authority so provides.” 157

  F.3d 1205, 1208 (10th Cir. 1998). And Section 3731 itself provides that

  it shall be “liberally construed.” 18 U.S.C. § 3731.

      Here, the government charged a per se unlawful agreement, and the

  district court barred the government from proceeding to trial on that

  per se theory. While defendants attempt to characterize that erroneous


                                       28
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1192 Page 36 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 35




  decision as merely a “pretrial ruling” on the evidence and argument

  permitted at trial, Opp. 32, the per se rule and the rule of reason are

  “two distinct rules of substantive law” that define a violation of the

  Sherman Act. United States v. Mfrs.’ Ass’n of Relocatable Bldg. Indus.,

  462 F.2d 49, 52 (9th Cir. 1972). To be sure, pursuing one rule over

  another affects the evidence and arguments permitted at trial, but “the

  substantive rules of antitrust are no more rules of evidence than the

  substantive rules of any legal area.” Id. It is the prosecutor’s

  prerogative to choose the substantive rule of law to charge in an

  indictment. United States v. Schneider, 594 F.3d 1219, 1225 (10th Cir.

  2010) (“A judge in our system does not have the authority to tell

  prosecutors which crimes to prosecute or when to prosecute.”). When,

  as here, a district court bars the government from proceeding to trial on

  that charge, this Court has jurisdiction to review that decision.

      Defendants argue that the per se rule cannot be a discrete theory of

  liability, the dismissal of which would satisfy Section 3731, if the

  government could not have drafted the indictment to include separate

  counts under the per se rule and the rule of reason. Opp. 33. That is

  not the test. As the First Circuit explained in United States v.
                                       29
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1193 Page 37 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 36




  Levasseur, 846 F.2d 786, 790 (1st Cir. 1988), a “rigid requirement” that

  what is stricken from an indictment must have been “able to stand as a

  separate count, legally and logically, in the same indictment” is

  “contrary to the congressional intent” behind Section 3731. The test is

  whether what was stricken from the indictment provides a discrete

  basis for the imposition of criminal liability. The per se rule

  unquestionably provides a discrete basis for a violation of the Sherman

  Act. Cf. Nat’l Soc. Of Prof’l Engineers v. United States, 435 U.S. 679,

  692 (1978) (identifying “two” distinct but “complementary categories of

  antitrust analysis”).

      2. If Section 3731 does not apply, mandamus is appropriate. The

  government’s opening brief explained why the criteria for issuance of a

  writ of mandamus are satisfied here. See Br. 53-57. The defendants’

  argument that, of the five factors that can guide a courts’ consideration,

  “[n]one weighs in the government’s favor,” Opp. 35, is plainly mistaken.

  The “five ‘nonconclusive guidelines,’” United States v. McVeigh, 119

  F.3d 806, 810 (10th Cir. 1997), support the writ.

      Defendants do not dispute that the “first two factors” are met

  because the government (1) has no alternative means to secure relief
                                       30
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1194 Page 38 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 37




  and (2) is damaged in a way not correctable on appeal (and indeed, their

  Section 3731 argument depends on it). They are wrong to claim these

  factors deserve “little weight,” Opp. 35. In comparable circumstances,

  this Court and others have put significant weight on the government’s

  inability to obtain relief on appeal in criminal cases. See Br. 54-55.

  Defendants’ claim that mandamus should not be permitted in a

  criminal case unless the challenged order has “the effect of a dismissal,”

  Opp. 35 (quoting Will v. United States, 389 U.S. 90, 98 (1967)),

  demonstrates their reliance on outdated law. Were that true, the

  government could never seek mandamus relief because Section 3731

  authorizes appeals of effective dismissals, as defendants concede, Opp.

  30, and this Court now recognizes, Schneider, 594 F.3d at 1225 (noting

  a change in this Court’s jurisprudence following the 2002 amendments

  to Section 3731). Moreover, in McVeigh, the Court stated that it was

  not ruling out the possibility of mandamus in criminal cases, even with

  procedural orders. Br. 53 n.20. In any event, as explained above, the

  order has the practical effect of a dismissal.

      As to the third guideline, abuse of discretion, defendants are wrong

  that the government is seeking error correction on a “complex and
                                       31
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1195 Page 39 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 38




  difficult” issue for which “the answer is not easily discerned,” Opp. 37

  n.11. To the contrary, the issue is straightforward and the district

  court’s error was obvious: its decision contravened binding precedents

  on the per se rule and on consideration of facts outside the indictment

  that go to the question of guilt, see Br. 27-47. Moreover, the district

  court refused to correct these clear errors despite the government’s

  having identified them on reconsideration. A87-A98. Instead, it

  permitted defendants to draft an order that misrepresented the record

  by misstating that the government failed to object to consideration of

  factual material, and adopted the order verbatim despite the

  government’s explicit objection to this misrepresentation. A97-A98.

  This was not mere error: it was a “patently erroneous” decision, In re

  Volkswagen of Am., Inc., 545 F.3d 304, 310 (5th Cir. 2008), from which

  the government has demonstrated a “clear and indisputable” right to

  relief. In re United States, 578 F.3d 1195, 1199-1200 (10th Cir. 2009)

  (“[M]andamus is an appropriate means for the government to seek relief

  in a criminal case when the district court has adopted a jury instruction

  in advance of trial that ‘clearly violate[s] the law.’”)



                                        32
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1196 Page 40 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 39




      Invoking the final two guidelines, the defendants wrongly suggest

  that mandamus is inappropriate unless the issue is (4) “often repeated”

  and (5) a “novel” question, Opp. 37. But courts recognize that the five

  mandamus guidelines are “cumulative and proper disposition will often

  require a balancing of conflicting indicators.” Bauman v. U.S. Dist.

  Court, 557 F.2d 650, 655 (9th Cir. 1977). If a district court patently errs

  by obviously contravening controlling precedents, it follows that the

  question it addressed was not novel (given the clear precedents) and is

  likely not often repeated (given courts seldom disobey clear precedents).

  Correcting a patently erroneous order concerning the central issue in

  the case that would yield clearly incorrect jury instructions and

  evidentiary rulings, and permit impermissible arguments—all making

  it likely that the prosecution will result in a failure from which the

  government cannot appeal—is the kind of extraordinary situation that

  warrants a writ of mandamus. See In re United States, 578 F.3d at

  1199-200; United States v. Wexler, 31 F.3d 117, 128 (3d Cir. 1994). That

  is the kind of correction the government seeks here, either through the

  writ of mandamus or reversal under Section 3731.



                                       33
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1197 Page 41 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 40




                                CONCLUSION

      This Court should reverse the order that the indictment is barred by

  the statute of limitations, reverse the order that the case is subject to

  the rule of reason (or, alternatively, issue a writ of mandamus directing

  the district court to apply the per se rule), and remand for trial.

   Respectfully submitted.               s/ Jonathan Lasken


                                     MAKAN DELRAHIM
                                       Assistant Attorney General

                                     ANDREW C. FINCH
                                       Principal Deputy Assistant Attorney General

                                     MARVIN N. PRICE, JR.
                                       Acting Deputy Assistant Attorney General

 KALINA M. TULLEY                    KRISTEN C. LIMARZI
 ROBERT M. JACOBS                    JAMES J. FREDRICKS
 RUBEN MARTINEZ, JR.                 ADAM D. CHANDLER
 MOLLY A. KELLEY                     JONATHAN H. LASKEN
   Attorneys                           Attorneys

   U.S. Department of Justice          U.S. Department of Justice
   Antitrust Division                  Antitrust Division
                                       950 Pennsylvania Avenue, NW
                                       Room 3224
                                       Washington, DC 20530-0001
                                       202-353-6638

  March 2, 2018




                                       34
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1198 Page 42 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 41




                    CERTIFICATE OF COMPLIANCE

      1. This brief complies with the type-volume limitation of Federal

  Rule of Appellate Procedure 32(a)(7)(B) because it contains 6,491 words,

  excluding the parts of the brief exempted by Federal Rule of Appellate

  Procedure 32(a)(7)(B)(iii).

      2. This brief complies with the typeface requirements of Federal

  Rule of Appellate Procedure 32(a)(5) and the type-style requirements of

  Federal Rule of Appellate Procedure 32(a)(6) because this brief has been

  prepared in a proportionally spaced typeface using Microsoft Office

  Word 2013 with 14-point New Century Schoolbook font.

   March 2, 2018                         s/ Jonathan Lasken
                                         Attorney for the
                                         United States of America




                                       35
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1199 Page 43 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 42




      CERTIFICATE OF DIGITAL SUBMISSION AND PRIVACY
                       REDACTIONS

        I hereby certify that with respect to the foregoing:

        (1) all required privacy redactions have been made;

        (2) that the ECF submission is an exact copy of the hard copies of

  this document that are to be filed with the court;

        (3) the digital submission has been scanned for viruses with

  Symantec Endpoint Protection Version 12.1.6 build 7004

  (12.1.7004.6500) with current protection definitions, dated March 1,

  2018 r21, and according to the program is free of viruses.

        I certify that the information on this form is true and correct to

  the best of my knowledge and belief formed after a reasonable inquiry.

   March 2, 2018                         s/ Jonathan Lasken
                                         Attorney for the
                                         United States of America




                                       36
  Case 2:16-cr-00403-DS Document 110-4 Filed 12/14/18 PageID.1200 Page 44 of 44
Appellate Case: 17-4148 Document: 01019952835 Date Filed: 03/02/2018 Page: 43




                       CERTIFICATE OF SERVICE

      I, Jonathan Lasken, hereby certify that on March 2, 2018, I

  electronically filed the foregoing Reply Brief for the United States of

  America with the Clerk of the Court of the United States Court of

  Appeals for the Tenth Circuit by using the CM/ECF System.

      I certify that all participants in the case are registered CM/ECF

  users and that service will be accomplished by the CM/ECF system.

   March 2, 2018                         s/ Jonathan Lasken
                                         Attorney for the
                                         United States of America




                                       37
